Title: To George Washington from Major General Stirling, 3 July 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir,
Cross Roads on Westfeild Gap road [N.J.] July 3d 1777. 2 oClo.

As I was in the General Orders of Yesterday Nominated Major General of the Day, I thought it my Duty to Attend at head Quarters this Morning for orders & to be in the way to see them executed, but I found your Excellency & the Cheif of the Army moved off, on the Road I received the Order of March wt. Colonel Pickerings explanation of them; as my I find it was your Excellency’s Intentions I should take Care of my own division, I returned to this place and have given orders for its March at Sunrise to Morrow Morning.
I send your Excellency four letters I have this day received from General Maxwell, I have taken every means in my power to Obtain Intelligence from Staten Island and of the Enemy’s Motions, but from any thing I have yet learnt it is uncertain wether any part of their Army is yet embarked, this Morning their Encampm’t on the North Side of Staten Island, was very large, at noon this day it was very small; I will endeavour to reduce the Intelligence to some Certainty, and as Genl Maxwell must lay by tomorrow, I believe it be best to see the division off in the morning under Genl Conway & go down myself to Elizabeth Town & New Ark in order to get all the Intelligence or at least get proper people out to Obtain it. I have not heard any particulars of the News from the Northward, but is it possible that there can be any which will Justify our Leaving this Quarter & the Road to Philadelphia open; before we know that General Howe is not waiting to take advantage of this very movement. I hope your Excellency is well advised and that gives me Consolation & Confidence that all is Right. I am your Excellency’s Most Obt Humble Servant

Stirling,

